                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

EMMA BRADLEY, on behalf of herself and )
all others similarly situated,         )
                                       )
        Plaintiff,                     )
                                       )
        v.                             )                      Case No. 3:15-cv-652-NJR-RJD
                                       )
THE HERTZ CORPORATION,                 )
                                       )
        Defendant.                     )

                                              ORDER

DALY, Magistrate Judge:

       This is a proposed consumer class action in which Plaintiff Emma Bradley alleges that

Defendant, The Hertz Corporation (hereinafter “Defendant” or “Hertz”), engaged in fraudulent

business practices related to the assessment of certain fees for its automobile rental transactions.

       This matter is now before the Court on Plaintiff’s Motion for Leave to Submit

Supplemental Expert Reports (Doc. 159).         For the reasons set forth below, the Motion is

GRANTED.

                                    RELEVANT BACKGROUND

       On February 2, 2018, Plaintiff disclosed two experts for trial, Justin Regus and Bobby

Calder, Ph. D., and produced their expert reports. Said disclosure was timely pursuant to the

operative Scheduling and Discovery Order (Doc. 96). Following Plaintiff’s expert disclosure,

the Court granted Plaintiff’s motion for leave to file a third amended complaint (Doc. 144).

Plaintiff’s Third Amended Complaint was filed on June 27, 2018 (Doc. 148). Plaintiff’s Motion

for Class Certification is pending (Doc. 171), as is Defendant’s Motion for Summary Judgment

(Doc. 175).
                                            Page 1 of 7
       In the motion now before the Court, Plaintiff seeks leave to supplement her expert reports

to address new allegations included in her Third Amended Complaint. Plaintiff contends these

new allegations were based on recently disclosed information by Defendant regarding the

calculation of the Energy Surcharge and Vehicle Licensing Cost Recovery (“VLCR”) fee.

       Defendant contends that Plaintiff’s motion is untimely as it was filed well after the expert

disclosure deadline and the May 18, 2018 discovery deadline. Defendant further contends that

almost all of the “new allegations” referenced by Plaintiff are based on documents and information

that were in the record for many months before Regus and Calder served their expert reports.

       In support of its argument, Defendant asserts that Plaintiff first complained about

Defendant’s discovery responses on February 9, 2018, one week after serving her expert reports

(see Doc. 163-26), despite having said responses in 2016. In Plaintiff’s counsel’s February 9,

2018 letter, counsel sought the formula and specific means by which Defendant calculated the

amount of the Energy Surcharge and VLCR fees (id.). Counsel for Defendant responded on

February 16, 2018, explaining that Defendant had produced documents in September 2016

showing its Energy Surcharge and VLCR calculations, referencing documents labeled HERTZ-

CO-00000049-00000055.

       On February 13, 2018, Plaintiff served a Rule 30(b)(6) deposition notice that contained

various document requests (Doc. 163-28). Included in Defendant’s response to these additional

document requests was a reproduction of the Energy Surcharge spreadsheet and the seven VLCR

spreadsheets in an unprotected format (Doc. 163-31). Defendant had previously produced these

spreadsheets on September 12, 2016, but in a protected format. Plaintiff had not objected to said

production until February 19, 2018. The Court also notes that it appears Defendant completed

its document production in 2017 (although there is some discrepancy as to when in fact it was
                                        Page 2 of 7
completed as Defendant contends it completed document production in June 2017 and Plaintiff

contends it was completed in October 2017).

       In light of what Plaintiff characterizes as the disclosure of recently produced discovery,

Plaintiff represents its experts must supplement the following allegations contained in the Third

Amended Complaint, which was filed on June 27, 2018 (Doc. 148).

   1. Justin Regus

           a. Use of Inaccurate Estimates. Plaintiff asserts that in calculating the amount of
              the Energy Surcharge in 2008, Hertz used projections for 2008 rather than actual
              costs, never revisited the estimates to see whether the projections had come true
              and, if it had done so, would have found that they had greatly overstated the actual
              2008 costs.
           b. Ignored estimates of price decline in 2009. Plaintiff asserts that Hertz ignored
              estimates, set forth in its own SEC filings, that projected a fall in fuel prices of
              42.5% in 2009; instead, it kept the Energy Surcharge at $1.03 based on the
              inaccurate 2008 projections, and then kept that level in place another four years
              without re-examining it.
           c. Used non-energy related expenses. Plaintiff asserts that a substantial portion of
              the costs that Hertz used in determining the surcharge were non-energy related
              expenses for tires on its rental cars, representing the second largest contribution to
              the supposed cost increase.
           d. Mathematical mistake in 2013. Plaintiff asserts that when Hertz increased the
              Energy Surcharge in 2013 it made a mathematical miscalculation in determining its
              gasoline costs.
           e. Used costs in 2013 that were not in the 2008 analysis. Plaintiff asserts that when
              Hertz increased the Energy Surcharge in 2013, it purported to compare its 2013
              costs to its 2007-08 costs, but it threw in 2013 expenses for items that were not part
              of the earlier calculation, such as waste disposal and something called “liberty tire.”
           f. Non-energy costs in 2013. Plaintiff asserts that Hertz included non-energy
              expenses, such as tire costs, that made up $14 million of the supposed 2013 cost
              increases.
           g. Inclusion of non-licensing expenses. Plaintiff asserts that the vast majority of the
              VLCR fee was attributed to non-licensing expenses such as county property taxes.
           h. Overcharges. Plaintiff asserts that even if non-licensing expenses could
              somehow be considered part of a “licensing cost recovery,” Hertz consistently
              overcharged its customers.
           i. Improperly reduced fees to customers who had not paid the overcharges.
              Plaintiff asserts that Hertz purported to remedy its overcharges by reducing the fee
              in subsequent years by corresponding amounts, but those later fees were paid by
              different customers from the ones who made the overpayments and, in any event,
                                            Page 3 of 7
               later customers were still overcharged.

   2. Bobby Calder

           a. Omissions regarding the Energy Surcharge. Plaintiff asserts that Bobby
              Calder’s supplemental report will support their allegations that Hertz failed to tell
              consumers about the deficiencies cited above in regard to its Energy Surcharge,
              including Hertz basing this charge in substantial part on projected 2008 costs
              without a subsequent review to determine their accuracy.
           b. Omissions regarding the VLCR. Again, Plaintiff reiterates the deficiencies cited
              above that will also be supported by Bobby Calder, including Hertz’s failure to tell
              consumers that only 12% of the VLCR actually recovered licensing costs and it
              generally resulted in an overcharge.

       In its response to Plaintiff’s motion, Defendant explains that each of the allegations

identified above were not “new” and could have been included in Plaintiff’s initial expert reports

based on documents already in the record or with some minimal investigation by Plaintiff.

Defendant also contends that the new opinions appear to be regurgitations of allegations made by

Plaintiff’s counsel.

       In her reply, Plaintiff remarks that from March 2018 to May 2018 Defendant produced 33

Excel spreadsheets containing a total of 132 worksheets, as well as supplemental interrogatory

answers with nine pages of explanations of how the fees were calculated. Plaintiff posits that

these additional documents and responses revealed information that is the basis for the additional

opinions and allegations mentioned above.

                                          DISCUSSION

       Federal Rule of Civil Procedure 26(a)(2) governs the disclosure of expert testimony and

provides that a party must provide expert reports “at the times and in the sequence that the court

orders.” A party who has made a disclosure under Rule 26(a) must supplement or correct its

disclosure or response in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect, and if the additional or corrective information
                                          Page 4 of 7
has not otherwise been made known to the other parties during the discovery process or in writing.

FED. R. CIV. P. 26(e). The court in Talbert v. City of Chi., 236 F.R.D. 415, 421 (July 10, 2006

N.D. Ill.) considered the supplementation mandate and remarked that:

       By mandating supplementation, Rule 26(e) seeks to prevent surprise at trial.
       Allowing, as a discretionary matter, the filing of a supplemental report that fully
       informs the recipient of the anticipated testimony of the expert accomplishes that
       very purpose. So long as that decision does not entail some greater harm to the
       opponent of the report, sound discretion would seem to counsel allowing the
       supplemental report to be filed.

       Defendant submits that exclusion of Plaintiff’s supplemental expert reports is necessary in

this case given Plaintiff’s lack of diligence in pursuing discovery and seeking to timely amend her

reports. Defendant relies on Sadler v. Int’l Paper Co., Civil Action No. 09-1254, 2014 WL

346119, (Jan. 30, 2014 W.D. La.), where the court refused to allow the plaintiff’s experts to submit

supplemental reports, positing that like the plaintiff in Sadler, Plaintiff here failed to move for an

extension of the expert disclosure deadline and failed to raise timely objections to any perceived

discovery deficiencies. Although the Court notes Defendant’s concerns about the timeliness of

Plaintiff’s objections to its discovery responses that ultimately lead to document and discovery

supplementation, there appears to be good cause for any delay by Plaintiff. Indeed, it appears that

document production was not completed until June or October 2017, and Plaintiff notified

Defendant of her objections in February 2018, prior to the close of discovery in May 2018.

Plaintiff was not able to seek leave to supplement her reports prior to the close of discovery as the

additional materials were not provided until about May 2018. Insofar as Defendant contends the

additional documents and discovery responses had already been produced, the Court disagrees.

In particular, the relevant spreadsheets were produced in an unprotected format, which, for the first

time, provided the formula Defendant used for its fee calculations. There is no indication in the

                                            Page 5 of 7
record that these formulas had previously been produced. In any event, even if some of the

materials had already been produced, such circumstance does not necessarily mean that

supplementation is inappropriate. See Talbert, 236 F.R.D. at 421 (“It is not always necessary,

then, that the supplement be based on information acquired after the initial report was disclosed;

it is enough that a party learn the expert report was incomplete or incorrect in some material

aspect.”).

       Moreover, there is good cause to allow Plaintiff to supplement her expert reports in this

case in light of the filing of the Third Amended Complaint, which was also allowed after the close

of discovery. The Court also finds that Defendant will not be prejudiced as Defendant’s expert

will also be provided an opportunity to supplement. Because the Court finds Plaintiff’s request

to supplement to be appropriate in this instance, it declines to require Plaintiff to pay Defendant’s

fees and costs. Insofar as Defendant contends that Mr. Calder’s supplemental opinions are

inadmissible, such arguments are better suited for consideration in a properly filed Daubert

motion.

                                           CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Leave to Submit Supplemental Expert

Reports (Doc. 159) is GRANTED. Plaintiff shall serve her supplemental reports by April 19,

2019. Depositions of Plaintiff’s experts, limited to their new opinions, must be taken by May 17,

2019. The parties are ORDERED to meet and confer concerning a proposed schedule for

Defendant’s expert, Sonya Kwon, to provide a supplemental report and sit for a deposition. The

parties shall submit a proposed schedule by April 19, 2019 to RJDpd@ilsd.uscourts.gov. If the

parties are unable to agree on a proposed schedule, they must notify the chambers of the

undersigned.
                                            Page 6 of 7
IT IS SO ORDERED.

DATED: March 29, 2019


                                s/ Reona J. Daly
                                Hon. Reona J. Daly
                                United States Magistrate Judge




                        Page 7 of 7
